FILED
                            NOT FOR PUBLICATION                            AUG 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PING ZHAO,                                       No. 11-72861

              Petitioner,                        Agency No. A099-367-292

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 13, 2013**
                              San Francisco, California

Before: HAWKINS, THOMAS, and McKEOWN, Circuit Judges.

       Ping Zhao petitions for review of a September 7, 2011, order of the Board of

Immigration Appeals affirming the Immigration Judge’s denial of Zhao’s

applications for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). Because the parties are familiar with the factual and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
procedural history of this case, we repeat only those facts necessary to resolve the

issues raised on appeal.

      The “BIA affirmed the IJ’s denial of [petitioner’s] withholding of removal

claim on the basis of the IJ’s adverse credibility determination, and we review

adverse credibility determinations under the substantial evidence standard.”

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010).

      Zhao claims that, because she violated China’s one child policy, she was

forced to undergo mandatory abortions and that she faces sterilization if she

returns. However, Zhao concedes that there were a number of inconsistencies in

her application and testimony. Although, under the Real ID Act, inconsistencies

need not go to the heart of petitioner’s claim, Shrestha, 590 F.3d at 1046-47, the

inconsistencies here were substantial and unexplained. The adverse credibility

determination was well-founded and supported by substantial evidence.

      Zhao claimed in her written asylum application that in China she had been

forced to have two abortions for violating the one-child policy. However, at her

hearing, Zhao testified that she had been forced to have four abortions, and

appeared not to recall when they had taken place. Zhao also stated in her

application that she was married in China in 1980, but testified at the hearing that

she had never been married in China, and later at the same hearing changed her

story again. Zhao’s testimony about her residence in China also contradicted her
application. She did not explain these discrepancies despite direct questions from

the IJ. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011). Zhao also offered

little explanation of how she survived in China for 17 years before coming to the

United States, if she had genuinely been under real threat. She did not document

the existence of her two children in China, despite telling the IJ that she could

obtain birth certificates. See Aden v. Holder, 589 F.3d 1040, 1044 (9th Cir. 2009).

      We also uphold the BIA’s denial of Zhao’s CAT claim. As the BIA noted,

Zhao pointed to “no evidence, beyond her discredited claim of past forced

abortions, in support of her assertion that she risks torture by or with the

acquiescence or ‘willful blindness’ of the government upon return to China.”

      PETITION DENIED.